Citation Nr: 1113144	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to May 2006.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in  which denied the Veteran's claim for service connection for a sinus disorder.  The Veteran disagreed and perfected an appeal.

In April 2010, the Veteran and his representative presented testimony in support of the Veteran's claim at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

Clarification of the issue on appeal

The RO appears to have determined that the Veteran's claim was not timely appealed and that the issue under consideration was whether the Veteran had submitted new and material evidence sufficient to reopen his claim.  See the February 2008 duty to assist letter.  The Board notes that the record shows otherwise.

The Veteran's claim was received by VA in March 2006 and the RO issued a March 2007 rating decision denying the Veteran's claim for service connection for a sinus condition.  The Veteran submitted notice of disagreement (NOD) that was received by VA in December 2007.  Under 38 C.F.R. § 20.302 (2010), a NOD must be received within a year of the date of the rating decision.  The facts show that the Veteran timely submitted a NOD and that, therefore, the proper issue on appeal is entitlement to service connection for a sinus disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Veteran has submitted evidence from his service treatment records that show that he was treated for upper respiratory infections and similar symptoms during service.  He was diagnosed with "recurrent sinusitis" by a VA physician in June 2008.  The examiner did not, however, provide an opinion whether it was at least as likely as not that the Veteran's current sinus condition was incurred during or aggravated by active military service.

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  The nexus issue in this claim, in its present state, raises questions that must be addressed by an appropriately qualified physician. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Accordingly, the Board remands the case for further development to determine whether the Veteran's current sinus disorder was incurred or aggravated during active duty.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall ensure that the Veteran's VA claims folder includes all VA treatment records pertaining to the Veteran for treatment received at North Little Rock, Arkansas, VA medical facilities.  All such records will be associated with the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall provide the Veteran with a VA medical examination by an appropriate VA physician who shall review the Veteran's VA claims folder prior to the examination.  The examiner shall provide a description of the nature and extent of any sinus disorder then manifested by the Veteran and provide an opinion whether it is at least as likely as not that the Veteran's sinus disorder was incurred in or aggravated during his active duty military service.  If the examiner is unable to provide the requested opinion without resort to mere speculation, the examiner shall fully explain the reasons why no opinion can be provided.  The examiner's written examination report shall be associated with the Veteran's VA claims folder.

3.  Following completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claim for entitlement to service connection for a sinus disorder.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


